Title: To Thomas Jefferson from John Coalter, 3 July 1801
From: Coalter, John
To: Jefferson, Thomas


               
                  Sir—
                  Staunton July 3rd 1801—
               
               I have not yet obtain,d a Judgt. for you against Clark, but from the appearance of our Docket have no doubt but I will get one at August Term—
               When I last saw you you did me the honor to consult me about the appointment of a Marshal in this District—
               I then mentioned a gentleman by the name of Caruthers who I thought in point of Character & property would have been a respectable appointment—after my return I found that two young men in Rockbridge County of very respectable families & of good deportment wished the appointment—Viz. Mr. Joseph Grigsby & Mr. John Alexander—I had thought of them both when I saw you—Mr. Grigsby would have been my choice as an active man & well acquainted with Business having served with great credit as a Sheriff in that County some years ago, but having been in the late provisional army I did not know how he stood as to politics—I have since enquired & am creditably inform,d that he hath stood that ordeal & is firmly attached to Republican principles—Mr. Alexander I had thought too young—however I have since discovered that he is of age—also well acquainted with business being now concerned in the collection of the U.S. Taxes & of high respectability—
               Finding that the appointment has not been fill,d up—Hearing also, if it was, that some Business either of a public or private nature would probably be instituted in that Court, and believing that either of these appointments would be more satisfactory perhaps than the Gentleman I before mentioned, I have been induced thus far to trespass upon you—
               
               With assurances that my best wishes attend you, both politically & personally I remain your obliged Friend & Huml Servt
               
                  
                     John Coalter
                  
               
            